DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    QUINTON REDELL SYLVESTRE,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-1688

                          [September 30, 2021]

  Appeal of order denying 3.850 from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Scott Suskauer, Judge; L.T. Case
Nos. 502013CF000884CXXXMB and 502013CF003226BXXXMB.

   Quinton Redell Sylvestre, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KUNTZ and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.